DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1 in the reply filed on 12/11/2020 is acknowledged.
Claims 1-19 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, how and in what manner an origin node obstructed and its indication generated are unclear and not readily understood.  Further, it is unclear of which structure generating and transmitting such indication that the origin node is obstructed.  Is it transmitting from the origin node or something else?  It appears the claim is being incomplete for omitting 
Regarding claim 8 how and in what manner an origin node obstructed and its indication generated are unclear and not readily understood.  Further, it is unclear of which structure generating and transmitting such indication that the origin node is obstructed.  Is it transmitting from the origin node or something else?  It appears the claim is being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  receive an indication that the origin node is obstructed.
Other claims are also rejected based on their dependency of the defected parent claim.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.
Claims 15-19 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0231198 discloses sports objects, such as players and their equipment, are tracked by receiving signals transmitted by tags attached to the sports objects, and triangulating the signals to estimate the locations of the sports objects.  One feature that promotes good signal reception is the use of different groups of three or more receivers.  Another such feature is the 
US 7,710,322 discloses an ultra wideband (UWB) or short-pulse RF system is disclosed that can be used to precisely locate or track objects (such as personnel, equipment, assets, etc.) in real-time in an arbitrarily large, physically connected or disconnected, multipath and/or noisy environment.  A system implementation includes multiple zones or groups of receivers that receives RF signals transmitted by one or more timing reference tags and one or more objects having associated object tags.  Each zone or group may share a common receiver.  By combining a multiple reference tag system with a virtual group of receivers, i.e., a zoning technique or system, a cost-effective system can be provided that offers scalability and flexibility to monitor a significantly expanded coverage area.
US 2012/0015665 discloses systems, methods, and devices are described for determining a physical location of a wireless device.  A receiver may be configured to receive associations between anchor locations and sensor nodes, wherein each sensor node uses near field communications to identify an anchor location.  The receiver may also receive signal strength measurements from the wireless device measuring the signal strength of wireless sensor nodes.  Arrangements may also be configured to determine physical locations of the sensor nodes based on physical locations of anchor locations and utilize received signal strength measurements with the determined physical locations of the sensor nodes to determine the physical location of the wireless device.
US 8,989,053 discloses methods and systems for association management within a wireless node network of nodes and a server.  A method may identify a first node as a potential for associating with a second node based, for example, upon status information about the nodes.  
US 9,375,628 discloses systems and methods track a first object when continuous tracking information for the first object is not available.  The systems and methods detect when the tracking information for the first object is not available.  A last time of a last determined location of the first object is determined and a second object closest to the last determined location at the last time is determined.  The location of the first object is associated with a location of the second object if tracking information for the first object is not available.
US 2017/0126273 discloses a location measuring method performed among an access point and a plurality of UWB tags and a location measuring system therefor.  When a location is measured according to a relation between the access point and the UWB tag, collisions and interference occurring between signals in a wireless space may be avoided so that an efficient RTLS is implemented.
US 9,742,450 discloses systems, methods, apparatuses, and computer readable media are disclosed for improving, in some examples, registration of radio frequency tags with a location system.  Example embodiments may include a method for registering a participant with a radio frequency (RF) location tag.  The method may include determining tag derived data from the one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646